Exhibit 10.1

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAW AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

 

FORM OF INCENTIVE STOCK OPTION AGREEMENT

Aerie Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual named below an option (the “Option”) to purchase
certain shares of common stock of the Company pursuant to the Aerie
Pharmaceuticals, Inc. 2013 Omnibus Incentive Plan, in the manner and subject to
the provisions of this Option Agreement.

 

1. Definitions:

 

  (a) “Code” shall mean the Internal Revenue Code of 1986, as amended. (All
citations to Sections of the Code are to such Sections as they may from time to
time be amended or renumbered.)

 

  (b) “Company” shall mean Aerie Pharmaceuticals, Inc., a Delaware corporation,
and any successor corporation thereto.

 

  (c) “Date of Option Grant” shall mean             , 2014.

 

  (d) “Disability” shall mean disability within the meaning of Section 22(e)(3)
of the Code, as determined by the Board of Directors of the Company (the
“Board”) in its discretion under procedures established by the Board.

 

  (e) “Exercise Price” shall mean                     ($                 ) per
share as adjusted from time to time pursuant to the Plan.

 

  (f) “Number of Option Shares” shall mean                 shares of common
stock of the Company as adjusted from time to time pursuant to the Plan.

 

  (g) “Option Term Date” shall mean the date ten (10) years after the Date of
Option Grant.

 

  (h) “Optionee” shall mean                     .



--------------------------------------------------------------------------------

  (i) “Plan” shall mean the Aerie Pharmaceuticals, Inc. Omnibus Incentive Plan.

 

2. Status of the Option. The Option is intended to be an incentive stock option
as described in Section 422 of the Code, but the Company does not represent or
warrant that the Option qualifies as such. To the extent that the Option fails
to qualify as an incentive stock option, it shall be deemed a nonqualified stock
option. The Optionee should consult with the Optionee’s own tax advisors
regarding the tax effects of the Option and the requirements necessary to obtain
favorable income tax treatment under Section 422 of the Code.

 

3. Administration. All questions of interpretation concerning the Option shall
be determined by the Committee and shall be final and binding upon all persons
having an interest in the Option.

 

4. Exercise of the Option.

 

  (a) Right to Exercise. The Option shall become exercisable as set forth below,
subject to the termination provisions of this Agreement and the Optionee’s
acknowledgement and agreement that any shares purchased upon exercise of the
Option are subject to the Company’s repurchase rights set forth in the Plan:

 

  (i) On and after             , 2015, the Option may be exercised to purchase
up to 1/4th of the Number of Option Shares.

 

  (ii) On or after the     th day of each successive month thereafter, the
Option may be exercised to purchase up to an additional 1/48th of the Number of
Option Shares.

 

  (iii) The foregoing provisions shall be interpreted such that on or
after            , 2018, the Option may be exercised to purchase up to 100% of
the Number of Option Shares.

The schedule set forth above is cumulative, so that shares as to which the
Option has become exercisable on and after a date indicated by the schedule may
be purchased pursuant to exercise of the Option at any subsequent date prior to
termination of the Option. The Option may be exercised at any time and from time
to time to purchase up to the number of shares as to which it is then
exercisable.

Notwithstanding the foregoing, if the aggregate fair market value of the stock
with respect to which the Option and any other incentive stock option held by
the Optionee may be exercised (determined without regard to this provision) for
the first time during any calendar year, as determined as of the Date of Option
Grant and (if applicable) the dates of grant of such other incentive stock
options and otherwise in accordance with Section 422(d) of the Code, exceeds One
Hundred Thousand Dollars ($100,000), the Option shall be deemed a nonqualified
stock option to the extent of such excess.

 

2



--------------------------------------------------------------------------------

  (b) Method of Exercise. The Option shall be exercised by written notice to the
Company in the form of Exhibit A hereto. The written notice must be signed by
the Optionee and must be delivered in person or by certified mail, return
receipt requested, to the Chief Financial Officer of the Company accompanied by
full payment of the exercise price for the number of shares being purchased.

 

  (c) Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of the shares upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal or state law
with respect to such securities. The Option may not be exercised if the issuance
of shares upon such exercise would constitute a violation of any applicable
federal or state securities laws or other law or regulations. In addition, no
Option may be exercised unless (i) a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), and any applicable state
securities laws shall at the time of exercise of the Option be in effect with
respect to the shares issuable upon exercise of the Option or (ii) in the
opinion of legal counsel to the Company, the shares issuable upon exercise of
the Option may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act and any applicable
state securities laws.

THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISABLE UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS EXERCISABLE PURSUANT
TO THE TERMS HEREOF.

As a condition to the exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

  (d) Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5. Non-Transferability of the Option. The Option may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution.

 

6. Termination of the Option. Subject to Section 8 of this Agreement, the Option
shall terminate upon on the first to occur of: (a) the Option Term Date; or
(b) the last date for exercising the Option following termination of employment
as described in this Agreement.

 

3



--------------------------------------------------------------------------------

7. Termination of Employment.

 

  (a) Termination of the Option. If the Optionee ceases to be an employee of the
Company for any reason except death or Disability, the Option, to the extent
exercisable by the Optionee on the date on which the Optionee ceased to be an
employee, may be exercised by the Optionee until the earlier of (i) three
(3) months after the date on which the Optionee’s employment terminates or
(ii) the Option Term Date. Notwithstanding the foregoing, if the Optionee’s
employment with the Company is terminated for cause (as determined in the sole
discretion of the Board unless cause is defined in an employment agreement
between the Optionee and the Company in which case such definition shall be
used), the Option may not be exercised after the date on which the Optionee’s
employment terminates. If the Optionee’s employment with the Company is
terminated because of the death or Disability of the Optionee, the Option, to
the extent exercisable by the Optionee on the date on which the Optionee ceased
to be an employee, may be exercised by the Optionee (or the Optionee’s legal
representative) until the earlier of (i) the expiration of twelve (12) months
from the date the Optionee’s employment terminated or (ii) the Option Term Date.
The Optionee’s employment shall be deemed to have terminated on account of death
if the Optionee dies within three (3) months after the Optionee’s termination of
employment. This paragraph shall be interpreted such that the Option shall not
become exercisable as to any additional number of Option Shares after the date
on which the Optionee ceases to be an employee of the Company (pursuant to this
paragraph) for any reason, notwithstanding any period after such cessation of
employment during which the Option may remain exercisable as provided in this
paragraph.

 

  (b) Optionee Subject to Section 16(b). Notwithstanding the foregoing, if the
exercise of the Option within the applicable time periods set forth above would
subject the Optionee to suit under Section 16(b) of the Securities Exchange Act
of 1934, as amended, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which the Optionee would
no longer be subject to such suit, (ii) the one hundred and ninetieth
(190th) day after the Optionee’s termination of employment, or (iii) the Option
Term Date.

 

  (c) Leave of Absence. For purposes hereof, the Optionee’s employment with the
Company shall not be deemed to terminate if the Optionee takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company
of ninety (90) days or less. In the event of a leave in excess of ninety
(90) days, the Optionee’s employment shall be deemed to terminate on the
ninety-first (91st) day of the leave unless the Optionee’s right to reemployment
with the Company remains guaranteed by statute or contract.

 

8. Corporate Transaction. The provisions of the Plan applicable to a Corporate
Transaction (as defined in the Plan) shall apply to the Option.

 

4



--------------------------------------------------------------------------------

9. Rights as a Stockholder or Employee. The Optionee shall have no rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of a certificate or certificates for the shares for which the
Option has been exercised. Nothing in the Option shall confer upon the Optionee
any right to continue in the employ of the Company or interfere in any way with
any right of the Company to terminate the Optionee’s employment at any time.

 

10. Notice of Sales Upon Disqualifying Disposition. The Optionee shall dispose
of the shares acquired pursuant to the Option only in accordance with the
provisions of this Option Agreement. In addition, the Optionee shall promptly
notify the Chief Financial Officer or other appropriate officer of the Company
if the Optionee disposes of any of the shares acquired pursuant to the Option
within one (1) year from the date the Optionee exercises all or part of the
Option or within two (2) years of the date of grant of the Option. Until such
time as the Optionee disposes of such shares in a manner consistent with the
provisions of this Option Agreement, the Optionee shall hold all shares acquired
pursuant to the Option in the Optionee’s name (and not in the name of any
nominee) for the one-year period immediately after exercise of the Option and
the two-year period immediately after grant of the Option. At any time during
the one-year or two-year periods set forth above, the Company may place a legend
or legends on any certificate or certificates representing shares acquired
pursuant to the Option requesting the transfer agent for the Company’s stock to
notify the Company of any such transfers. The obligation of the Optionee to
notify the Company of any such transfer shall continue notwithstanding that a
legend has been placed on the certificate or certificates pursuant to the
preceding sentence.

 

12. Binding Effect. This Option Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

13. Termination or Amendment. The Board may terminate or amend this Option
Agreement at any time; provided, however, that no such termination or amendment
may materially adversely affect the Option or any unexercised portion hereof, as
determined in the discretion of the Board, without the consent of the Optionee
unless such amendment is required to enable the Option to qualify as an
Incentive Stock Option.

 

14. Integrated Agreement. This Option Agreement, together with the Plan,
constitute the entire understanding and agreement of the Optionee and the
Company with respect to the subject matter contained herein, and there are no
other agreements, understandings, restrictions, representations, or warranties
among the Optionee and the Company with respect to the subject matter contained
herein other than those as set forth or provided for herein and therein. To the
extent contemplated herein, the provisions of this Option Agreement shall
survive any exercise of the Option and shall remain in full force and effect.
The terms and conditions included in the Plan are incorporated by reference
herein, and to the extent that any conflict may exist between any term or
provision of this Option Agreement and any term or provision of the Plan, the
term or provision of the Plan shall control.

 

5



--------------------------------------------------------------------------------

15. Applicable Law. This Option Agreement shall be governed by the laws of the
State of Delaware.

 

16. Effect of Certain Transactions. Notwithstanding anything to the contrary in
this Option Agreement, in the event that the Optionee has entered into a
confidentiality, nondisclosure, invention and/or non-competition agreement with
the Company and the Optionee is determined, in the reasonable judgment of the
Company’s Board of Directors, to have materially breached such agreement, the
Optionee shall forfeit any shares acquired pursuant to the Option and 100% of
the Option granted pursuant to this Option Agreement, whether or not
exercisable.

 

17. Section 409A of the Code. The Exercise Price is intended to be the fair
market value of the common stock of the Company on the Date of Option Grant. The
Company has determined the fair market value of the common stock in good faith,
in compliance with the applicable provisions of the Code and the regulations
thereunder and using the reasonable application of a reasonable valuation
method. Notwithstanding this, the Internal Revenue Service may assert that the
fair market value of the common stock on the Date of Option Grant was greater
than the Exercise Price. Under Section 409A of the Code, if the Exercise Price
is less than the fair market value of the common stock as of the Date of Option
Grant, this Option may be treated as a form of deferred compensation and the
Optionee may be subject to an additional twenty percent (20%) tax, plus interest
and possible penalties. The Optionee acknowledges that the Company has advised
the Optionee to consult with a tax adviser regarding the potential impact of
Section 409A of the Code and that the Company, in the exercise of its sole
discretion and without the consent of the Optionee, may amend or modify this
Agreement in any manner and delay the payment of any amounts payable pursuant to
this Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code, as amplified by any Internal Revenue Service or U.S.
Treasury Department regulations or guidance as the Company deems appropriate or
advisable.

 

AERIE PHARMACEUTICALS, INC. By:  

 

  Richard J. Rubino   Chief Financial Officer

 

6



--------------------------------------------------------------------------------

The Optionee represents that the Optionee is familiar with the terms and
provisions of this Option Agreement, including the right of first refusal set
forth in the Plan, and hereby accepts the Option subject to all of the terms and
provisions thereof. The Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board of Directors of the
Company made in good faith upon any questions arising under this Option
Agreement.

The undersigned hereby acknowledges receipt of a copy of the Plan.

 

Date:                      

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Date:                     

Aerie Pharmaceuticals, Inc.

Attn: Chief Financial Officer

 

   

 

   

 

  Re: Exercise of Incentive Stock Option

Dear Sir or Madam:

Pursuant to the terms and conditions of the Incentive Stock Option Agreement
dated as of             ,         (the “Agreement”), between
                                         (“Optionee”)                     and
                    Aerie Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), Optionee hereby agrees to purchase                 shares (the
“Shares”) of the Common Stock of the Company and tenders payment in full for
such shares in accordance with the terms of the Agreement.

The Shares are being issued to Optionee in a transaction not involving a public
offering and pursuant to an exemption from registration under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with such purchase, Optionee
represents, warrants and agrees as follows:

 

  1. The Shares are being purchased for the Optionee’s own account and not for
the account of any other person, with the intent of holding the Shares for
investment and not with the intent of participating, directly or indirectly, in
a distribution or resale of the Shares or any portion thereof.

 

  2. The Optionee is not acquiring the Shares based upon any representation,
oral or written, by any person with respect to the future value of, or income
from, the Shares, but rather upon independent examination and judgment as to the
prospects of the Company.

 

  3. The Optionee has had complete access to and the opportunity to review all
material documents related to the business of the Company, has examined all such
documents as the Optionee desired, is familiar with the business and affairs of
the Company and realizes that any purchase of the Shares is a speculative
investment and that any possible profit therefrom is uncertain.



--------------------------------------------------------------------------------

  4. The Optionee has had the opportunity to ask questions of and receive
answers from the Company and its executive officers and to obtain all
information necessary for the Optionee to make an informed decision with respect
to the investment in the Company represented by the Shares.

 

  5. The Optionee is able to bear the economic risk of any investment in the
Shares, including the risk of a complete loss of the investment, and the
Optionee acknowledges that he or she may need to continue to bear the economic
risk of the investment in the Shares for an indefinite period.

 

  6. The Optionee understands and agrees that the Shares are being issued and
sold to the Optionee without registration under any state or federal laws
relating to the registration of securities, in reliance upon exemptions from
registration under appropriate state and federal laws based in part upon the
representations of the Optionee made herein.

 

  7. The Company is under no obligation to register the Shares or to comply with
any exemption available for sale of the Shares by the Optionee without
registration, and the Company is under no obligation to act in any manner so as
to make Rule 144 promulgated under the 1933 Act available with respect to any
sale of the Shares by the Optionee.

 

  8. The Optionee has not relied upon the Company or an employee or agent of the
Company with respect to any tax consequences related to exercise of this Option
or the disposition of the Shares. The Optionee assumes full responsibility for
all such tax consequences and the filing of all tax returns and elections the
Optionee may be required to or find desirable to file in connection therewith.

 

Signature:  

 

Printed Name:   Address:  

 

 

 

 

 

 

2